Citation Nr: 1003599	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, in October 2002. 

Actions have been taken by the VARO during the course of the 
appeal which, in pertinent part, have resulted in service 
connection being currently in effect for post-traumatic 
migraine headaches, evaluated as 30 percent disabling; 
disability of the cervical spine, traumatic contusion, with 
muscle spasm, evaluated as 20 percent disabling; disability 
of the lumbar spine, sacroiliac joint dysfunction, right, 
evaluated as 20 percent disabling; disability of the thoracic 
spine, traumatic contusion, with muscle spasms, rated as 10 
percent disabling; and history of right sacral plexus 
neuropraxia, and numbness in medial arch, right foot, rated 
as noncompensably disabling.

During the course of the current appeal, the Veteran has also 
raised the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD); and while the Veteran 
clearly intends to pursue that claim, the issue has not yet 
been fully perfected and accordingly, it is not part of the 
current appeal.

The Veteran and his spouse provided testimony before the 
undersigned at a videoconference hearing in February 2007; a 
transcript is of record.  Transcript.  

The Board remanded the issues shown on the front page of this 
decision in June 2007 for development to include specified 
examinations and medical opinions which are now of record.

In the interim since the case was remanded by the Board and 
even since it has been returned to the Board for further 
appellate action, it is noted that a variety of packets of 
correspondence from VA to the Veteran have been returned as 
having been undeliverable.  The exact nature of this problem 
is unclear.  Nonetheless, the Board finds that it is 
appropriate to expeditiously address the issues at hand 
without further delay.


FINDINGS OF FACT

1.  With resolution of doubt, the aggregate evidence of 
record including competent medical opinions is in relative 
equipoise as to whether the Veteran has a bilateral shoulder 
disability which is either due to an inservice HUMVEE 
accident and/or is not dissociable from his other already 
service-connected disabilities.

2.  With resolution of doubt, the aggregate evidence of 
record including competent medical opinions is in relative 
equipoise as to whether the Veteran has a bilateral hip 
disability which is either due to an inservice HUMVEE 
accident and/or is not dissociable from his other already 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability is either the result of 
service and/or is associated with other service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1113, 1131, 5013, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.202, 3.304, 3.310 (2009).

2.  A bilateral hip disability is either the result of 
service and/or is associated with other service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1113, 1131, 5013, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.202, 3.304, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grants herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, certain diseases may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected 
condition, will be service connected.  

The Board notes that 38 C.F.R. § 3.310 was amended during the 
pendency of this claim and appeal.  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) (2009).  
Under the revisions, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the nonservice-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relates the visible symptoms of a disease or disability or 
the facts of observed situations or circumstances, see 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence.  More recently, 
the U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case, it must be reiterated 
that, while the appellant is competent to offer statements of 
first-hand knowledge that he experienced certain observable 
symptoms or that the symptoms were seemingly chronic and 
ongoing, as a lay person the Veteran is not competent to 
render a probative opinion on a medical matter, such as the 
time of onset of the claimed disability or of its medical 
diagnosis or causation.  See Espiritu, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.   Factual Background and Analysis

The Veteran had active Army service from April 1998 to August 
2001 during which time he was involved in a rollover HUMVEE 
accident while on an exercise which was part of OPERATION 
TASK FORCE HAWK in Albania in 1999.  

As noted in the prior Board remand, the Veteran's service 
records and the comprehensive report of his Medical 
Evaluation Board (MEB) reflect that after the accident, he 
had significant pain; and along with ecchymosis in the right 
thigh, he had numbness and tingling in the right thigh.  One 
of several right hip x-rays showed a question of a non-(or 
minimally) displaced sacrococcygeal fracture versus normal 
variant.  He was found to have some diminution of nerve 
response.  Throughout, while he clearly was functionally 
impaired, there were questions as to which symptoms were 
orthopedic and which were neurological.  It remains unclear 
the extent to which comprehensive evaluations were 
undertaken, but throughout, he had symptoms in both hips and 
shoulder areas.

A VA examination in June 2002 was limited due to the lack of 
orthopedic specialists available and thus the findings were 
inconclusive.  A right hip X-ray was said to be normal 
although there was apparent widening of the right sacroiliac 
joint with possible sclerosis along the iliac side; a 
unilateral inflammatory process could not be excluded.  Other 
X-rays showed straightening of the normal cervical lordosis 
and scoliosis of the cervical spine with convexity to the 
right.  The examiner opined that the Veteran had lost 40-50% 
of the range of motion, strength, coordination and 
fatigability in the right leg due to the sacroiliac joint 
widening and low back pain associated with that and the 
muscle spasms as well.  In the cervical area, he had lost 20% 
of similar functions due to muscle spasms.  In the right 
shoulder, he had lost an additional 20% of range of motion of 
the entire shoulder girdle for flexion, extension, internal 
and external rotation, abduction and horizontal flexion.  

On follow-up VA examination in August 2002, the Veteran's 
primary complaints related to pain, to include the shoulders 
and both hips.  However, while noting that he had symptoms 
associated with other identified problems, the examiner found 
no specific injuries and/or definitive abnormalities of 
either his hips or shoulders.  And while the examiner felt 
that there might not be other or separate disability of hips 
or shoulders, the symptoms were "definitely due to traumatic 
contusions in the rollover.  It looks like his spine was 
contused and knocked out of alignment, resulting in a 
malignment and muscle spasms that have not resolved".

VA outpatient treatment records reflect that the Veteran had 
been treated symptomatically.  In September 2003, when he was 
having increased neck problems, the clinical record noted 
that he had "early ankylosing spondylitis".  However, in 
October 2003, the Veteran reported that his rheumatologist 
had said that he did not now have confirmed ankylosing 
spondylitis.  

In February 2004, the Veteran was evaluated by a VA 
orthopedic surgeon who felt that symptoms in both hips and 
shoulders were probably not due to the inservice injury, 
though he suggested that a rheumatologist assess the 
situation.  A report of a VA examination in March 2004 showed 
no confirmation of ankylosing spondylitis.  HLA-B27 was 
negative, but the Veteran's sedimentation rate was slightly 
elevated.

The aforecited reports were returned to the VA examiners for 
a specific opinion as to what was causing the Veteran's 
shoulder and hip problems.  The response as the result of an 
April 2004 reassessment was that the symptoms were not 
orthopedic, and were unrelated to any service-connected 
disability.  However, no alternative cause for either was 
delineated on either an organic or nonorganic basis.

Since then, the available VA outpatient records show ongoing 
care for pain and movement limitations involving one or both 
of the Veteran's shoulders and hips.

At the hearing, the appellant and his wife testified that 
they observed that the Veteran's hip and shoulder pains were 
not concurrent with the problems in his other service-
connected areas, and thus would appear to be separate 
entities.  Tr. at 3.  The Veteran reported that he remained 
under the care of the VA rheumatologist, and that he had had 
recent (January or February 2007) computerized axial 
tomography (CAT) scans and magnetic resonance imaging (MRI).  
Tr. at 4, 7-8.  He said that the rheumatologist thought the 
shoulder and hip problems were due to the inservice accident, 
but if they ruled out orthopedic causes, there remained 
uncertainty as to whether they were neurological in nature.  
Tr. at 4-5.  He felt that he could get them to put the 
assessment in writing, but that if there simply had been a 
misdiagnosis, he wanted to get it fixed so he could start 
treatment in the right direction.  Tr. at 5-6.  He said as to 
recent specialized studies, he had not been informed of the 
results, so he did not know if there was now a separate 
diagnosis relating to his hips or shoulders.  Tr. at 9.  

Again, as noted in the earlier remand action, the Board 
recognized that considerable effort has been made by VA, both 
medically and administratively, over the period this appeal 
had been pending, to determine the proper diagnosis for and 
basic nature of the Veteran's hip and shoulder problems.  

In June 2007, the Board remanded the case for the acquisition 
of all pertinent VA and other inpatient or outpatient 
treatment records, to include copies of all up-to-date X-
rays, CAT and MRI scans.  The Veteran was then to be 
scheduled for coordinated VA examinations by specialists in 
neurology, rheumatology (or immunology, if available), 
psychiatry and orthopedics in order to determine the exact 
nature and extent of his current hip and shoulder 
disabilities, if determinable.  All necessary laboratory and 
other testing was to be accomplished including RA(RF), CBC 
with differential, and sedimentation rates, [as well as X-
rays, CAT scans, and MRI's of both hips and both shoulders if 
no recent studies were available].  The examiners were to 
review the entire file and opine as to (a) what were the 
correct diagnoses of current hip and shoulder disabilities; 
(b) to what were the Veteran's hip and shoulder symptoms at 
least as likely as not all or in part attributable; (c) were 
the current hip and shoulder complaints at least as likely as 
not all or in part due to the inservice HUMVEE incident; (d) 
were the current symptoms at least as likely as not all or in 
part in any way associated with other service-connected 
disabilities, in which case, what symptoms and to what 
extent.  (e) If diagnosis(es) is/are not determinable, this 
should be clarified; with an assessment in each case as to 
(f) whether it was as likely as not that the disabilities had 
any organic and/or have psychological facets, and (g) whether 
they reflect any probable systemic and/or autoimmune 
component, and if so, what type and how that was determined.  
The opinions were to be carefully explained and the 
conclusions annotated to the files to the extent possible.

Since then, extensive VA treatment records have been obtained 
and are now in the file.  These records were also in the file 
when the case was turned over to medical specialists for 
their review and associated opinions.  For the most part, 
although there are reports of specialized testing therein, 
and the Veteran continued to be treated symptomatically, the 
conclusions reached as to the hip and shoulder complaints 
were still not definitive.

A rheumatology evaluation dated in July 2009 is of record.  
It was noted that as a result of the inservice accident, the 
Veteran had had pain in the cervical and low back regions 
with daily stiffness and pain.  Any increased use of the 
shoulders, walking, bending forward, lifting or any other 
specific activity requiring muscle use of the axial skeleton 
caused pain throughout the lumbar and posterior hip region 
and ascending to the posterior scapular region.  The Veteran 
said that he had previously been working as an office 
employee for railroad staffing but that he had discontinued 
work because of increasing pain in the fall of 2008.

The Veteran reported that he is currently seen at a pain 
clinic for his symptoms, and is using morphine as well as 
muscle relaxants.  He had previously used cyclobenzaprine 
without much benefit, but was now using tizanidine with some 
relief of stiffness.  He said that increasing pain and 
stiffness with any use would cause increasing spasms in the 
muscles of the posterior lumbar region and then this would 
require a period of rest until the muscle spasms abated.  The 
examining rheumatologist noted that he had seen the Veteran 
for about 5 years and treated him on the presumed basis of 
early spondylitis based on the nature of the symptoms and the 
efficacy of certain medications.  The clinical findings were 
noted in detail including of the shoulders and hips.  MRI 
showed suspect sacroiliitis and X-rays confirmed the multiple 
site degenerative changes.

Discussing the various possibilities, the examiner opined 
that:

It is more likely than not that this patient has 
sacroillitis and probable ankylosing spondylitis 
that can also be termed "undifferentiated 
spondyloarthropathy," essentially a clinical 
pattern that is not completely confirmed by 
radiographs and additional imaging, but is similar 
to clinical features of ankylosing spondylitis.  No 
other associated spondylitis such as psoriatic 
arthritis with back involvement is found.

It is more likely than not that the cervical, 
thoracic and lumbar paravertebral pain, stiffness 
and marked reduced motion are part of ankylosing 
spondylitis manifestations.  It is just as likely 
as not that the hip and shoulder pain with motion 
and use and at rest are related as inflammatory 
arthritis components to the above diagnosis of 
probable ankylosing spondylitis or undifferentiated 
spondyloarthropthy, although as stated, the typical 
radiographic features are not present in the spine.  
Some signs of impingement with use are present in 
bilateral shoulders and orthopedic evaluation is 
pending and will add more details to the hip and 
shoulder diagnostic opinion.

It is more likely than not that the above axial 
skeleton-cervical, thoracic, lumbar diagnosis and 
hip and shoulder disorders are a result of initial 
trauma sustained in the military based on timing 
and chronic pain since the event and medical and 
rheumatologic literature that can support trauma as 
a precipitant of the symptom onset of inflammatory 
arthritis of the spine such as sacroiliitis.   

The examiner ordered some further tests to assess the 
findings of bone edema and increased uptake.

Another examiner was asked to assess whether the hip and 
shoulder problems were separate and apart from and/or part of 
the already service-connected back disabilities.  After 
evaluating the file, [and specifically excepting any 
rheumatology assessment as to the possibility of possible 
ankylosing spondylitis], he opined that the Veteran's 
symptoms (of hip and shoulders) correlated more with muscle 
spasms across the spine for which he already had service-
connection.

A MRI assessment of the pelvis was done in July-August 2009 
and was read as showing no "convincing" evidence of 
sacroiliitis.  However, the report itself showed a gross bone 
marrow signal with a mild patchy endplate corner at T-1 and 
T-2 hyperintensity which was felt to be possibly related to 
degenerative change versus early ankylosis, given their 
distribution.  There was mild disc dessication at L-1/L-2 and 
L-5/S-1 with ventral disc protrusion at the higher level; and 
mild diffuse disc bulge and facet arthropathy with flattening 
of the anterior aspect of the dural sac and the lower level 
but without significant spinal canal or neural foraminal 
stenosis.  Finally, there was the stable patchy increased 
signal in the corners of multiple vertebral bodies which was 
felt to possibly relate to degenerative change or early 
ankylosis.  Additional studies at the thoracic level showed 
decreased uptake in the sacroiliac region, bilaterally, when 
compared to the prior study as well as a focal tracer uptake 
superior to the right orbit.  The radiologist noted that 
since these findings were suggestive for ankylosing 
spondylitis, a follow-up study in a year would be 
recommended.

The Board has reviewed all of the aggregate evidence as well 
as the multitude of medical evaluations.  From the start, it 
has been clear that this was a difficult case, but 
nonetheless, the Veteran has identifiable and definitive 
symptoms involving both hips and both shoulders which have 
required assessment.  It appears that he has progressive 
symptoms, and if one waited long enough, further testing 
might well confirm the specifics of what he is thought to 
have.  However, waiting another year for a repetition of a 
given test when results are now feasible, responsible and 
probative albeit inconclusive and equivocal, is both 
unnecessary and ill conceived.

In this case, even with all of the specialized testing that 
has been undertaken, it appears that the Veteran does not 
have all of the particular and precise clinical findings 
which might provide an unequivocal response as to 
spondylitis, an often acknowledged somewhat elusive 
diagnosis.  However, that does not minimize his problems, nor 
the fact that he is entitled to service-connection for them 
if they are due to service on any premise.

Service connection is already in effect for post-traumatic 
migraine headaches, disability of the cervical spine, 
traumatic contusion, with muscle spasm, disability of the 
lumbar spine, with sacroiliac joint dysfunction, right, 
disability of the thoracic spine, traumatic contusion, with 
muscle spasms, and history of right sacral plexus 
neuropraxia, and numbness in the medial arch, right foot.  
The current pending appellate claim relates to disability 
involving both hips and both shoulders.

In this regard, the Board is mindful of the many X-rays , CT 
scans and MRI's of record and the assessments associated 
therewith.  All in all, there is now a satisfactory, credible 
two-fold resolution to the issues herein concerned, namely 
that (a) the Veteran has symptomatic bilateral shoulder and 
hip problems which cannot be dissociated from his already 
service-connected problems, and/or (b) he may also have what 
is probable early ankylosing spondylitis or undifferentiated 
spondyloarthropthy.  

It has been shown on numerous prior occasions, and medical 
experts have opined, that the Veteran's shoulder and hip 
symptoms often cannot be dissociated from the multiple 
problems involving those anatomical areas already service-
connected.  However, he also has something more than that, a 
presumed spondyloarthropathy for want of a better term, a 
conclusion that has been the premise for his care over the 
past 5 years, and on which his treating rheumatologist has 
based his recent credible and eminently persuasive opinion.  

In either instance, a doubt is raised as to the hip and 
shoulder disabilities being attributable to service on one or 
another premise, and this must be resolved in his favor.  

Service connection is warranted for bilateral hip and 
shoulder disabilities.  Parenthetically, it is also noted 
that the specific nature of rating these and any other 
already service-connected disabilities is not within the 
legal purview of the Board at this time.


ORDER

Service connection for bilateral shoulder disability is 
granted.



Service connection for bilateral hip disability is granted.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


